DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hayes 2003/0141987 hereinafter referred to as Hayes.
	In regards to claim 1, Hayes teaches:
	"A non-transitory, computer-readable media having stored thereon a set of instructions wherein the set of instructions, when executed by a first device, cause the first device to: (a) display in a display coupled to the first device a single one of a plurality of interactive prompt"
Hayes Figure 21 discloses the display 220 coupled to the personal computer 222.  Hayes Figure 25 discloses a prompt for testing code one of seven codes.  The prompt for the first code testing is equivalent to a single one of a plurality of interactive prompts. 
	"wherein each of the plurality of interactive prompts is associated with a single one of a plurality of command code sets selected for a controllable appliance of at least a prior identified brand"
Hayes Figure 25 discloses a prompt for testing code one of seven codes.  The prompt for the first code testing is equivalent to a single one of a plurality of interactive prompts each one associated with a different command code set.  Additionally, the brand is identified in Figure 25 at a prior step.
	"(b) receive a communication responsive to the single one of the plurality of interactive prompts caused to be displayed in step (a) transmitted from a second device to the first device using a communications format that is recognizable by the first device" 
From Figure 25 it is illustrated that the user inputs either Yes 216 or No 212 depending on whether the codes were successful.  Hayes paragraph [0097] teaches the aforementioned remote control 10' may be provided as an application that resides partly or totally on the portable display device 220 and/or the personal computer 222.  Hayes further teaches in paragraph [0097] the portable display device 220 is adapted to be an extension of the personal computer 222 (e.g., the portable display device 220 is in wireless communication with a host personal computer 222), any device/function codes stored within the local memory of such a computer 222 may also be considered to be local within the context of the following description.  The Examiner interprets that in the embodiment where the application is provided entirely on the personal computer 222 the portable display 220 must communicates the user input back to the personal computer 222.
	"and (c) automatically repeat steps (a) and (b) until no further ones of the plurality of interactive prompts remain to be displayed or a communication responsive to a last displayed one of the plurality of interactive prompts indicates to the first device that the one of the plurality of command code sets associated with the last displayed one of the plurality of interactive prompts is to be provisioned to the second device for use by the second device to control functional operations of the controllable appliance"
	Figure 25 illustrates testing of up to seven codes, which means that steps (a) and (b) may be repeated for all these codes.  Hayes teaches in paragraph [0101]  an indication of a successful interaction between the setup wizard/remote control 10' and the intended target device may then be used to lock the function codes for the function code set presently being utilized in the testing procedure to a device mode in the remote control 10' which function codes are to be used to command the operation of the intended target device when the remote control 10' is placed into that device mode.  The target device is equivalent to a controllable appliance.
	In regards to claim 2, Hayes teaches all the limitations of claim 1 and further teaches:	
“wherein the communication responsive to each of the plurality of interactive prompts comprises command data transmitted from the second device in response to activations of a one of more input elements of the second device”
From Figure 25 it is illustrated that the user inputs either Yes 216 or No 212 depending on whether the codes were successful.  Hayes paragraph [0097] teaches the aforementioned remote control 10' may be provided as an application that resides partly or totally on the portable display device 220 and/or the personal computer 222.  Hayes further teaches in paragraph [0097] the portable display device 220 is adapted to be an extension of the personal computer 222 (e.g., the portable display device 220 is in wireless communication with a host personal computer 222), any device/function codes stored within the local memory of such a computer 222 may also be considered to be local within the context of the following description.  The Examiner interprets that in the embodiment where the application is provided entirely on the personal computer 222 the portable display 220 must communicates the user input back to the personal computer 222.
	In regards to claim 3, Hayes teaches all the limitations of claim 2 and further teaches:	
	“wherein the command data comprises command data transmitted using a radio frequency protocol”
	Hayes teaches in paragraph [0051] the concepts expressed may be applied to devices which communicate using radio frequency (RF), including but not limited to those supporting various emerging standards such as Bluetooth, HomeRF, IEE 802.11, etc.
	In regards to claim 4, Hayes teaches all the limitations of claim 1 and further teaches:	
	“wherein the communication responsive to each of the plurality of interactive prompts comprises a radio frequency protocol communication”
	Hayes teaches in paragraph [0051] the concepts expressed may be applied to devices which communicate using radio frequency (RF), including but not limited to those supporting various emerging standards such as Bluetooth, HomeRF, IEE 802.11, etc.
	In regards to claim 5, Hayes teaches all the limitations of claim 1 and further teaches:	
	“wherein a user interaction with the first device identifies to the first device the brand for the controllable appliance”
Hayes Figure 24 206.
	In regards to claim 6, Hayes teaches all the limitations of claim 1 and further teaches:	
	“wherein the controllable appliance comprises a television and the television comprises the display coupled to the first device”
	Hayes Figure 24 204.
	In regards to claim 7, Hayes teaches all the limitations of claim 6 and further teaches:	
	“wherein the first device comprises a media access device”
	Hayes Figure 16 and paragraph [0081] teaches the device identity information may be
uploaded from the remote control 10 into an intermediate client device 302, such as a personal
computer, set top box, etc. Personal computers and set top boxes access media.	
In regards to claim 8, Hayes teaches all the limitations of claim 7 and further teaches:	
	“wherein the media access device comprises a set-top box”
	Hayes Figure 16 and paragraph [0081] teaches the device identity information may be
uploaded from the remote control 10 into an intermediate client device 302, such as a personal
computer, set top box, etc. Personal computers and set top boxes access media.
	In regards to claim 9, Hayes teaches all the limitations of claim 1 and further teaches:	
	“wherein each of the plurality of interactive prompts comprises an instruction for a user to use the second device to provide an indication to the first device as to whether or not the controllable appliance responded to a test transmission of a command to control a controllable function of the controllable appliance”
Hayes Figure 25 No 216 and Yes 212.
In regards to claim 10, Hayes teaches all the limitations of claim 9 and further teaches:	
“wherein the controllable function comprises a user observable controllable function”
Hayes Figure 25 and paragraph [0101] teaches the soft keys 210 are labeled to provide an indication as to what function the intended target device is to perform upon a successful receipt of the transmitted command that was assigned to the soft key 210 activated.  Power, mute and digit function are considered user observable.
In regards to claim 11, Hayes teaches all the limitations of claim 1 and further teaches:	
“wherein a plurality of further communications from the second device received by the first device function to identify at least the brand of the controllable appliance”
Hayes Figure 24 206.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422